DETAILED ACTION

Response to Amendment
Applicant's amendment filed 12/22/2020 has been entered.  Currently, claims 19-22, 24, 25, 35-38, 40, 42, 43, 53-55, 58, 60, 61, 71, and 72 are pending and claims 1-18, 23, 26-34, 39, 41, 44-52, 56, 57, 59, and 62-70 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9918898 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 19-22, 24, 25, 35-38, 40, 42, 43, 53-55, 58, 60, 61, 71, and 72 are allowed.


The following is an examiner’s statement of reasons for allowance:
Applicants’ arguments that Liu et al. “Influences of Heating Temperature on Mechanical Properties of Polydimethylsiloxane” in Sensors and Actuators A: Physical 151 (2009), pg. 42-45 shows that PDMS on a glass container, such as that in Dean et 
Additionally, the prior art does not teach or suggest a coated pharmaceutical package having a borosilicate glass body and a low-friction coating comprising a silsesquioxane or a polyimide and having the thermal stability claimed and the thickness claimed.  There is no basis in the prior art to have made the combination of materials and properties claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796